In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights, the mother appeals, as limited by her brief, from so much of an order of fact-finding and disposition of the Family Court, Queens County (Salinitro, J.), dated May 18, 2005, which, after a hearing, terminated her parental rights upon a finding that she is presently and for the foreseeable future unable by reason of mental retardation to provide proper and adequate care for the subject child, and transferred custody and guardianship of the child to OHEL Children’s Home and Family Services and the Administration for Children’s Services for the purpose of adoption.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The petitioner established, by clear and convincing evidence (see Social Services Law § 384-b [3] [g]), that the mother is presently and for the foreseeable future unable, by reason of mental retardation, to provide proper and adequate care for the subject children (see Social Services Law § 384-b [3] [g]; [4] [c]; Matter of Lisa Marie S., 304 AD2d 762, 763 [2003]; Matter of Karan Ann B., 293 AD2d 673, 674 [2002]).
The mother’s remaining contentions are without merit. Crane, J.E, Luciano, Rivera and Lunn, JJ., concur.